 YAQUINA BAY MILLS, INC.Exhibit AUNITED STATES OF AMERICABEFORE THE NATIONAL LABOR RELATIONS BOARDROBERT K.GIBBS, PATRICK J.BUCKLEY &JOSEPH MIS,A PARTNERSHIP D/B/A TRISTATE MANUFACTURING COMPANY; TRI STATEDIE CASTING CORPORATION; AND TRI STATEandUNITED FURNITURE WORKERS OF AMERICA,CIOSTIPULATION439Case No.9-CA-643WHEREAS, by order duly entered on December 15, 1953, the Trial Examiner or-dered that the record in this matter, Case No. 9-CA-643 be reopened for the soleand only purpose set forth in Paragraph 2 of such order of December 15,Now, THEREFORE, to expedite compliance with that order, and in lieu of takinga deposition pursuant to that order, it is stipulated between the General Counsel andthe Respondent as follows:It is stipulated between the General Counsel and the Respondent that thewitness, Robert E. Bellew, Serial No. 1386-92, was discharged from the UnitedStatesMarine Corps on October 23, 1953, in San Diego, as undesirable pursuantto anadministrative determination and that at the time Bobby Bellew testifiedas a witness in this hearing he was not a member of the United States MarineCorps.and that this stipulation may be immediately forwarded to Honorable Louis Plost.Each of the parties while stipulating to the above facts reserves the right to objectto the inclusion of this stipulation in the record as evidence, on the ground of com-petency, relevancy and materiality.Harry D. CampodonicoCounsel for the General CounselEugene B.CochranCounsel for the Respondent1.MeyersCounselfor UFW-CIOYAQUINA BAY MILLS, INC.andINTERNATIONALWOODWORKERS OFAMERICA, LOCAL 5-63,CIO.Case No. 36-CA-425.July 26,1954Decision and OrderOn February 11, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, a copy ofwhich is attached hereto, finding that the Respondent Yaquina BayMills, Inc., has not engaged in and is not engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of theAct, and recommending that the complaint be dismissed in its entirety.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.109 NLRB No. 68. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]MEMBERMURDOCK,dissenting:Upon full consideration of the facts and issues in this case, I amfirmly convinced that the dismissal of the complaint by the majoritydecision is erroneous.The facts, the greater share of which are un-disputed, point unmistakably to the conclusion that the Respondentviolated Section 8 (a) (1) and (5) of the Act by its unilateral wagedecrease of September 21, and by conditioning signing of a contractupon the withdrawal of the Union's unfair labor practice charges.These actions constitute a clear refusal to bargain in good faith bythe Respondent and I must therefore dissent from the majority de-termination to dismiss the complaint.The pertinent facts with which we are concerned are few in numberand may be stated briefly.The Union and the Respondent wereparties to a collective-bargaining contract covering the terms and con-ditions of employment of employees at this plant.By letter datedJanuary 28, 1953, the Union opened the contract then in force andrequested, among other things, a wage increase of substantial propor-tions.Negotiations concerning these demands were carried on forsome time; the bargaining being conducted for both the Union andthe Respondent through certain larger groups including several em-ployer associations.The negotiators were unable to agree upon theincreased wage demands of the Union and, in July 1953, they recom-mended that the local unions and individual employers representedin the group bargaining conferences sign individual agreements con-tinuing the latest contract for another year.Thereafter, in late August and early September, the Respondent,through both its manager and its authorized representative for nego-tiations, notified the Union that the Respondent was willing to signthe new agreement continuing the old contract at any time.A dateof September 15 was even set for that purpose. Prior to that date,however, and without advance warning or any negotiation with theUnion, the Respondent, on September 11, notified the union shopcommittee that wages in the plant would be cut as of September 21.The wage cut was immediately rejected by vote of the Union's mem-bership and notice to this effect was promptly tendered the Respond-ent by the Union's business agent on both September 16 and 18.Nevertheless, and without any semblance of bargaining with the YAQUINA BAY MILLS, INC.441Union on the subject, the Respondent, on September 21, informed theemployees that the wage cuts had gone into effect.The men thenwent on strike in protest against the action.On the same day, a con-ference between the Union and the Respondent called for the purposeof signing the new contract, ended with Hackenbruck, the Respond-ent'srepresentative, stating that he would review the extension agree-ment submitted by the Union and contact the Union within a fewdays.The Union thereafter filed unfair labor practice charges basedon the wage decreases.Hackenbruck failed to contact the Union aspromised, and, on September 29 or 30, when the Union called him,informed the Union's business agent that there would be no furthercontract discussions until the unfair labor practice charges were"cleared up."In summary, it is clear that the wage decreases of September 21 wereput into effect by the Respondent without negotiation or bargainingwith the duly authorized representative of the employees.It is alsoclear,from the decisions of this Board and the courts, that such a uni-lateral change in the wage rates of employees, absent a bargaining im-passe, constitutes an illegal refusal to bargain in good faith.'TheTrial Examiner, whose findings and conclusions my colleagues acceptwithout comment, nevertheless concludes that no such violation wascommitted herein.He finds that the evidence does not establish thatthe Respondent was unwilling to bargain or that the "Union attemptedto have the Respondent do so."This conclusion, in turn, is based ontwo minor facts : first, a statement by the plant manager to the Union'sbusiness agent on September 15 to the effect that the former wished to"talk over some wages," and, second, the existence of a 10-day periodbetween the announcement of the wage cuts and their effectuation.I submit that neither of these items supports the conclusion drawn bythe Trial Examiner.The Trial Examiner, apparently, would treat the wage cut announce-ment of September 11 as a "proposal" which the plant manager, on thebasisof his chance remark of September 15, was willing to bargainabout.Yet the invitation of September 15 to "talk over some wages"was an admittedly ambiguous statement. It appears only in thetestimony of Kirkpatrick, the Union's business agent, who furthertestified that he did not know what the manager was talking about.Moreover, the Trial Examiner, himself, finds that the wage cut an-nouncement was in the nature of an "ultimatum" and lacked any "in-1 SeeConsolidated Textile Company, Inc. (Ella Division),106 NLRB 580;Tower HosieryMills,Inc.,81 NLRB 658, enfd.180 F. 2d 701 (C.A. 4), cert. denied 340 U. S. 811. TheL. L. Mature Transportation Co.case, cited by the Trial Examiner in support of his con-clusion, is completely distinguishable for there,as the Board pointed out,the union com-pletely ignored the employer's notice of impending changes. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDdication of a willingness on the part of the Respondent to bargainabout the matter."The mortal weakness in the tenuous web of in-ference built by the Trial Examiner, however, is in his finding that "ifthe Respondent had intended to foreclose bargaining on wages," theUnion had a 10-day opportunity to discover if this was so and did notmake that attempt. Such a finding runs in complete opposition tothe credited and undisputed testimony that the Union on two occasionsduring his 10-day period told the Respondent that the wage cuts wereunacceptable; without receiving any reply whatsoever from the Re-spondent.In short, in the very period during which the Trial Ex-aminer contends that the Union, despite all appearances to the con-trary, should have tested the Respondent's willingness to bargain onits "ultimatum," the Union did precisely that without success.TheRespondent, it is clear, did not share the Trial Examiner's doubts asto whether or not it wished to bargain about the wage cuts. Insteadthe cuts were announced as a unilateral action and were effectuatedas a unilateral action-in complete and obvious disregard of theUnion's statement that they were unacceptable and of the statutoryduty to bargain with the authorized representative of the employeesover changes in working conditions, reserving unilateral action untilan impasse had been reached after good-faith bargaining.The Trial Examiner also finds that the Respondent did not, as al-leged in the complaint, condition its signing of a contract upon theUnion's withdrawal of unfair labor practice charges.As noted here-tofore, on the day the wage cuts were effectuated, the Union and theRespondent met to sign the agreement extending their prior contract.At this meeting, Hackenbruck, for the Respondent, stated that hewished to look over the document submitted by the Union and promisedto contact the Union in a few days. This he did not do and in themeantime the unfair labor practice charges concerning the wage de-creases were filed by the Union.On or about September 29, UnionBusiness Agent Kirkpatrick called Hackenbruck.Kirkpatrick testi-fied that Hackenbruck told him that there would be no further nego-tiation until the charges were "cleared up."The Trial Examinerfinds Kirkpatrick to have been a truthful witness, but finds that a "mis.understanding" occurred and that Hackenbruck did not predicatefurther negotiations upon withdrawal of the unfair labor practicecharges.Hackenbruck specifically testified that "I mentioned thewage issue and the unfair labor practice charges, saying that we had.todispose of those before we'd sign the agreement...."Despitethis corroboration of Kirkpatrick's testimony and the fact that all thetestimony on this point shows without contradiction that the Respond-ent refused to negotiate further unless the charges were withdrawn, my YAQUINA BAY MILLS, INC.443colleagues, unaccountably, fail to sustain the complaint on this ground.As it is well established that conditioning negotiation or agreementupon withdrawal of unfair labor practice charges is a refusal to bar-gain in good faith, it is clear that the Respondent's conduct in this re-spect also violated Section 8 (a) (5) of the Act.2Accordingly, upon the uncontradicted and credible evidence in thiscase, I would find that the Respondent violated Section 8 (a) (1) and(5) of the Act by the unilateral wage cuts of September 21 and by therefusal to negotiate on and after September 29 unless the Union'scharges were withdrawn.2 SeeN L. R. B. v. Harris, Morris, etad, d/b/a/Union Manufacturing Company,200F. 2d 656 (C. A. 5), enforcing 95 NLRB 792.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by International Woodworkers of America, Local 5-63,CIO, herein called the Union, the General Counsel for the National Labor RelationsBoard issued his complaint, dated November 16, 1953, against Yaquina Bay Mills,Inc., herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, as amended, 61 Stat. 136.In respect to unfair labor practices, the complaint alleges, in substance, that theRespondent on or about September 21, 1953, acted unilaterally to reduce wage ratesof employees without first consulting and bargaining with the Union, their designatedrepresentative, and that thereafter the Respondent refused the request of the Uniontomeet for the purpose of signing a collective-bargaining agreement, the terms ofwhich had been agreed upon, until and unless the Union's charge in this case wasdisposed of.Respondent's answer denies the commission of unfair labor practices.Pursuantto notice a hearing was held before the undersigned Trial Examiner in Toledo,Oregon, on January 7, 1954.The General Counsel and the Respondent were repre-sented by counsel and were permitted to examine and cross-examine witnesses and tointroduce evidence pertinent to the issues.Time was afforded for the filing ofbriefs and a brief has been received from counsel for the Respondent.Upon the basis of the entire record in the case and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTCounsel for the Respondent admitted on the record, and I find, that YaquinaBay Mills, Inc., is an Oregon corporation having its principal place of business inNewport, Oregon, where it is engaged in remanufacturing lumber. In the courseand conduct of its business and at all times material to the issues here, the Respondenthas sold and shipped lumber valued in excess of $100,000 annually to customerslocated outside the State of Oregon.H. THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America, Local 5-63, CIO, is a labor organiza-tion admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESThe complaint alleges, Respondent's answer admits, and I find that all employeesof the Respondent except full-time supervisory and office employees at all times hereinalleged was and is an appropriate unit for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaintalleges,Respondent's answer admits, and I find that the Unionat all timesmaterialsinceJuly 6, 1951, has been and is the duly designated collective-bargainingrepresentative of Respondent's employees in the appropriateunit forpurposes of collective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.On July 5, 1951, the Respondent and the Union entered into a written collective-bargainingagreement covering wages, hours, and other conditions of employmentfor employees in the appropriate unit. Sometime in May 1952, the agreement wasamended and upon appropriate notice in early 1953 negotiations began looking to-ward the execution of a new contract.During the bargaining that then ensued theUnion was represented as one of a group of locals by a regional negotiating com-mittee.The Respondent in turn participated in the bargaining through an employers'group known as the Willamette Valley Operators Association.Negotiations con-tinued throughout the spring and early summer without final agreement. In July1953 the negotiators recommended to their principals that the local unions and theindividual employerssignan agreement to continue the latest contract in effect foranother year. In late August or early September, O. M. Kirkpatrick, business agentfor the Union, asked Erwin R. Bahlburg, Respondent's manager, when the new con-tract could be signed.Bahlburg replied, "Any time."On September 10 Kirkpatrickspoke to John Hackenbruck, a representative of the Williamette Valley OperatorsAssociation who was used by the Respondent as a negotiator, asking when thesigning might be accomplished and saying that it could be done in a fewminutes.Hackenbruck answered that little time would be required for that purpose and a tenta-tive agreement was made to meet on September 15. Some circumstance not ofimportancehere prevented the meeting on that date.In late summer the Respondent, it was testified, came to the conclusion that itswage scale was higher than it should be and after comparing wage rates paid forsimilar work classifications in 16 other mills where the employees were representedby InternationalWoodworkers of America unions, the Respondent decided upon awage cut.On September 11 Manager Bahlburg attempted to locate Business AgentKirkpatrick to tell him of this decision, and, being unable to find him, notified theUnion's shop committee at Respondent's mill of the impending development.Bahl-burg handed one of the committeemena listof the new wage rates, captioned asfollows:Effectiveas ofSeptember 21, 1953 Yaquina Bay Mills,, Inc. will pay wagesbased on the following rates, which will include your health and welfareprogram.Bahlburg told the committee that if any of the Wages proposed were below the unionscalethat matter would be corrected.Early in the morning of Tuesday, September15,Bahlburg telephoned Kirkpatrick and asked him to come to the plant beforenoonthat day in order to "talk over some wages."Kirkpatrick answered thathe had other commitments that morning and would be unable to get to the plantin time.That same evening, September 15, at a union meeting the plan for awage cut was discussed and a vote taken to reject the Company's proposal, if suchitwas.On the following day, Wednesday, September 16, Kirkpatrick went to theplant and delivered to Bahlburg a letter signifying the willingness of the Union tosignan agreement embodying the terms and conditions of the last contract betweenthe Union and the Respondent and proposing a meeting for Friday, September 18,in that connection.Kirkpatrick also told Bahlburg that the Union had refused theCompany's proposal for a wage cut. Sometime between the 16th and 18th, Bahl-burg notified Kirkpatrick that Hackenbruck was unable to be in Newport on the18th and the meeting date was postponed to September 21.On September 18 Kirk-patrick delivered another letter to Bahlburg which said in effect that the wage re-duction violated the most recent contract between the Respondent and the Unionand that employees upon reporting for work September 21 would expect to be paidthe old rates without reduction.On Monday morning, September 21, Kirkpatrick accompanied the employees tothe mill and told Bahlburg that they were reporting ready to work at the old wagescale.Bahlburg answered that the new rates were effective that morning.Kirk-patrick answered that it was the position of the Union that a wage reduction wasa violation of the 1952 contract and, in effect, that the men would not work for thelower wages.Bahlburg answered that if they would not agree to thenew wagesthey could go home. The men left and the plant has not operated since.On theafternoonof that day Hackenbruck and Kirkpatrickmet in connectionwithsigning thenew contract.Kirkpatrick offered a writtenagreementwhich he YAQUINA BAY MILLS, INC.445asserted incorporated the features of the 1951 and 1952 contracts.Hackenbruckanswered that he believed he had some question about a few words or phrases inthe proposal; that he would review it and give his comments to Kirkpatrick in writ-ing within a few days.Neither of the men mentioned the wage cut at the mill.Hackenbruck and Kirkpatrick did meet again on Thursday of that week on mattersinvolving another employer and neither mentioned the problem of the collective-bargaining agreement for the employees of the Respondent.On September 29 or30 Kirkpatrick telephoned Hackenbruck and asked him to send whatever commentor proposal he had in respect to a new contract.According to Kirkpatrick, Hacken-bruck said that there would be no further negotiation until the charges that theUnion had filed with the Board were "cleared up."Hackenbruck denied that heconditioned negotiations upon the withdrawal of charges.According to Hacken-bruck he was of the opinion that the 1951 and 1952 contracts permitted the Re-spondent to make changes in wage rates after notification to the Union, but herecognized that the Union found language in the contract from which it arguedthat such changes could be made only on specified dates and after 60 days' notice.In substance, Hackenbruck testified that the Respondent was willing to sign the newcontract if the Union agreed to his interpretation of how wage rates could bechanged, but was unwilling to do so otherwise.According to Hackenbruck, onSeptember 29 or 30 he told Kirkpatrick that the Respondent would not sign thenew agreement until the issues raised by the wage changes were determined.No at-tempt has been made by the Union since that telephone call to meet with the Re-spondent and no meetings have been held.I do not concern myself with the question of contract violation, for the com-plaint isnot bottomed on any such theory and at the hearing the General Counselexpressly disclaimed any purpose of proving an unfair labor practice upon a re-fusal by the Respondent to accord to the Union any contractual right.The theoryof the case, from the standpoint of the General Counsel is (1) that the Respondentreduced wages without bargaining with the Union; (2) that the Respondent byrefusing to sign an agreement which had already been negotiated unless the Unionwithdrew its charges, thereby refused to bargain.As to point one, it is obvious enough that there was no bargaining in respectto the wage decrease, and I willassumefor the purpose of reaching a decision herethat an employer may not lawfully announce with finality a change in wage struc-ture in a situation where his employees have a collective-bargaining representative.Here the announcement of wage changes made to the shop committee on Septem-ber 11 has the flavor of ultimatum and nowhere in the writing given to that com-mittee is there an indication of a willingness on the part of the Respondent to bar-gainabout the matter. It is true that on this occasion Bahlburg said that if anyof the rates were below union scale appropriate adjustment would be made, butnothing he said then indicated to the recipients that the Respondent was in any waywilling to bargain about the whole question of reduction.But opportunity forbargaining was not foreclosed.On September 15 Bahlburg invited Kirkpatrickto come to the plant to discuss wages and on September 16 and 18 Kirkpatrickalthough speaking with Bahlburg made no effort to discuss the wage program.Whether on any of these occasions Bahlburg or any representative of the Respond-ent would have been willing to bargain in good faith with the Union on the wholequestion of whether wage rates should be reduced at all, is a question to which therecord does not supply an answer.There is little reason for me to assume thatthe Respondent would not have done so. It is often said that an employer andthe representative of his employees sit down to the bargaining table as equals. Inmany respects this is an accurate description-but not in all. It is the employer,finally, who establishes the wages, hours, and other conditions of employment. Itis the function of the bargaining representative to attempt to persuade the employerto act in those matters in such a way as to give satisfaction to the employees.AsI view it, it was the Respondent's right to decide what wage rates it would pay inthe various classifications and the right of the Union to be heard in respect to thatdecision and to be heard by one open to persuasion.Although the announcementof September 11 was couched in terms of finality, I consider the invitation to Kirk-patrick of September 15, coupled with the 10-day period within which no changeswere made, to have provided the Union with opportunity to bargain with the Re-spondent in connection with wage rates. If the Respondent had intended to fore-close bargaining on wages, the Union had an opportunity to discover if this was so.I do not consider the evidence to establish that the Respondent was unwilling tobargain in that connection or that the Union attempted to have the Respondent do 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDso.I find no unfair labor practice in connection with the wage decrease effectedSeptember 21.1To decide whether the Respondent through Hackenbruck on September 29 or30 refused further to negotiate with the Union unless charges were dropped, is amatter of more difficulty.A literal reading of Kirkpatrick's testimony certainlysupports that allegation of the complaint and I regard Kirkpatrick as a truthfulwitness.But I make the same appraisal of Hackenbruck. I do not believe thateither of these men deliberately colored his testimony to establish or to avoid afinding of unfair labor practice.On the date of the telephone conversation, nocomplaint had been issued in this case. Hackenbruck knew then, by virtue of theUnion's charge, of the Union's contention that the wage reduction amounted to acontract violation.Itwas Hackenbruck'sopinion,he testified, that the contractpermitted the action taken. It seems to me not unlikely that Hackenbruck thenintended to tell Kirkpatrick that the stumbling block to negotiations was the Union'sinterpretation of the old contract clauses, and in substance that if the Union's inter-pretation was the correct one any new agreement would have to be changed topermit the freedom of action that the Respondent claimed it had. I am convincedthat a fundamental misunderstanding on this point exists, or did exist, betweenKirkpatrick and Hackenbruck, and I am persuaded to this conclusion in part bythe entire lack of union animus on the part of the Respondent appearing in therecord.I am convinced that the Union believed the Respondent to have committed anunfair labor practice by failing to give a 60-day notice of intention to change wagerates as a clause in the latest contract provided. I am equally convinced that theRespondent, through Hackenbruck, was determined not to sign the contract offeredby the Union until a controlling decision was reached either by a disposition ofthe charge filed in this proceeding, or otherwise, as to the meaning of that contractclause.The effect of the positions of the parties has been to terminate negotia-tions and bargaining between them, but I do not consider that this result has beenreached by a commission of any unfair labor practice. I believe it to be true, asHackenbruck stated at the hearing, that the Respondent is willing now and hasbeen to sign a new contract with the Union if the Union is willing to accept theRespondent's interpretation of the wage change clause. I do not believe that theevidence, considered against the background of the past bargaining relationshipbetween the Union and the Respondent, establishes that the Respondent refusesnow or has refused to bargain with the Union unless the charges are dropped.The complaint is phrased in such a manner as to assert that on September 29 or30 the Respondent refused to sign an agreement which already had been negotiatedand to which, inferentially, it had given its approval.The evidence is, however,that even though the Respondent seems to have approved of the negotiated agree-ment in all major respects, there still remained some area, slight perhaps, of dis-agreement which probably required further negotiation.The Respondent is now,of course, required to bargain with the Union on any question of wages or otherconditions.I do not understand the Respondent to contest this.I find that there has been no refusal to bargain by the Respondent within themeaning of Section 8 (a) (5) of the Act and that the conduct of the Respondenthas not been such as to interfere with, restrain, or coerce employees within themeaning of Section 8 (a) (1) of the Act. The strike of September 21 was not anunfair labor practice strike.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:Conclusions of Law1. InternationalWoodworkers of America, Local 5-63, CIO, is a labor organi-zation within the meaning of Section 2 (5) ofthe Act.2.Theoperations of the Respondent,described herein,are in commerce andaffect commerce within the meaning of Section 2 (6) and (7) of the Act.3.The Respondent has not refused to bargain with the Union in violation ofSection 8 (a) (5) of the Act and has not interfered with, restrained, and coercedemployees in violation of Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]1 L L Ma)u?a TransportCompany,95 NLRB 311, 316